Citation Nr: 0939797	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  05-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for hyperopia with 
defective vision.

3.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for bilateral optic 
atrophy.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1974 to July 1976.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision by the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  A videoconference hearing 
was held before the undersigned in July 2007; a transcript of 
this hearing is of record.  The case was before the Board in 
October 2007, when it was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The October 2007 remand requested that complete copies of 
records of any treatment the Veteran received for eye 
disability or COPD at the Amarillo and Lubbock VAMCs (VA 
Medical Centers) from the time of his separation from service 
until 1994 be obtained for association with the claims file.  
Such records were requested and an August 2009 response from 
the Amarillo HCS (Health Care System) indicates that records 
before 1995 were not found and no archives were found.  
However, an April 4, 1986 treatment report from Texas Tech 
University School of Medicine in Lubbock, Texas, notes that 
the Veteran had been referred from the VA OPC for evaluation.  
Thus, there is evidence which confirms that the Veteran 
received VA treatment prior to 1995, and an additional 
attempt to locate such records or to reconcile the absence of 
such records is necessary.  Moreover, inasmuch as the Veteran 
also testified that he received treatment at the Houston VA 
Medical Center after treatment at the University, from 1988 
until 1994, and because VA medical records are constructively 
of record, upon remand, the AMC should also obtain copies of 
the Veteran's treatment at the Houston VAMC must be secured.  

A close review of the claims file also found that the Veteran 
was determined by the Social Security Administration (SSA) to 
be disabled due to optic atrophy.  VA has a duty to assist 
the Veteran in obtaining records from other federal 
government agencies where it has "actual notice" that these 
records exist.  Murincsak v. Derwinski, 2. Vet. App. 363, 
369-70 (1992).  SSA records are constructively of record, and 
must be obtained, if available.

Regarding the claim pertaining to COPD claim, the Veteran has 
not been afforded a VA examination to assess the etiology of 
such disability.  Under 38 C.F.R. § 3.159(c)(4), a VA medical 
examination or opinion is necessary if the evidence of record 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the Veteran suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, VA treatment records show a 
current medical diagnosis of COPD and lay evidence of 
continuity of respiratory complaints since treatment for such 
symptoms in service, but there is insufficient evidence to 
determine whether the Veteran's COPD is related to his 
service.  Consequently, a VA examination to obtain a medical 
opinion is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association 
with the claims file complete copies of 
records of any treatment the Veteran 
received for eye disability or COPD at the 
VAMCs in Amarillo, Lubbock and Houston 
from the time of his separation from 
service until 1994.  If such records are 
not found, the absence of the records 
should be reconciled with the medical 
evidence which shows the Veteran received 
such treatment.  It should specifically be 
ascertained whether records of any 
treatment the Veteran received at the 
Lubbock OPC in (or about) 1986 would have 
been maintained indefinitely, retired to a 
storage facility or forwarded to another 
facility, or destroyed.  If the practice 
was to retire the records to a storage 
facility or forward them to another VA 
facility after a period of inactivity, the 
storage/forwarding facility should be 
identified, and contacted for the records.  

2.  The RO should obtain from SSA copies 
of any decision regarding any claim for 
SSA disability benefits and copies of the 
record (particularly medical records) upon 
which any such claim was decided.  If such 
records are unavailable because they have 
been lost or destroyed, it should be so 
noted in the claims file.

3.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
specialist to determine the etiology of 
COPD.  The examiner must review the 
Veteran's claims file in conjunction with 
the examination.  The examiner should 
express an opinion regarding the likely 
etiology of the Veteran's COPD, and 
specifically whether it at least as likely 
as not is related to the Veteran's 
service.  The examiner should note the lay 
evidence of postservice continuity of the 
Veteran's respiratory symptoms, as well as 
his postservice smoking history.  The 
examiner must explain the rationale for 
all opinions given.

4.  Then, the RO should readjudicate the 
claims in light of any additional evidence 
received.  If the benefits sought on 
appeal are not granted, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

